Citation Nr: 0506018	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-32 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for residuals of prostate cancer.

2.  Entitlement to service connection for residuals of 
frostbite of the hands.

3.  Entitlement to service connection for residuals of 
frostbite of the feet.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 26, 1946 to 
November 1, 1947, from August 24, 1948 to September 19, 1956 
and from September 24, 1956 to April 30, 1973.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 decision by the RO in Columbia, 
South Carolina, which in pertinent part, granted service 
connection and assigned a 20 percent disability rating for 
residuals of prostate cancer and denied service connection 
for residuals of frostbite of the hands and feet.
 
The Board notes that in September 2003, the veteran submitted 
a notice of disagreement with the August 2003 rating 
decision.  He was issued a statement of the case in October 
2003.  The veteran never submitted a substantive appeal 
pertaining to the issues of service connection for residuals 
of a right arm disorder or service connection for residuals 
of gallstones.  Therefore, those issues are not currently 
before the Board.
 
Additionally, during the course of this appeal, the veteran 
perfected an appeal as to the issue of entitlement to service 
connection for hypertension.  In a February 2004 rating 
decision, the veteran was granted service connection for 
hypertension.  Hence, this issue is no longer on appeal.
 
The claims for service connection for residuals of frostbite 
of the hands and feet are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDING OF FACT

1.  The last surgical, X-ray, or antineoplastic chemotherapy 
treatment for prostate cancer took place on August 12, 2002.

2.  Residuals of prostate cancer cause voiding dysfunction 
requiring the wearing of pads that must be changed two to 
three times per day.


CONCLUSION OF LAW

The criteria for a 40 percent rating for residuals of 
prostate cancer have been met since the effective date of 
service connection.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.115a, Diagnostic Code 7528 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Among other 
things, the VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim").  

In his substantive appeal the veteran wrote that the grant of 
a 40 percent rating for residuals of prostate cancer would 
satisfy his appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) 
(holding that a claimant for VA benefits is presumed to be 
seeking the maximum benefit available under law, but can 
choose to limit his appeal to a lesser benefit).  In view of 
the Board's decision granting a 40 percent rating for 
residuals of prostate cancer, further assistance is 
unnecessary to aid the appellant in substantiating his claim.  

Malignant neoplasms of the genitourinary system are evaluated 
as 100 percent disabling.  Following the cessation of 
surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months.  Any change in evaluation based on the 
examination shall be subject to the provisions of 38 C.F.R. 
§ 3.105(e).  If there has been no local recurrence or 
metastasis, the disability is rated on the basis of residuals 
as voiding dysfunction or renal dysfunction, whichever is 
predominant.

In this case, the veteran underwent a radical prostatectomy 
for treatment of cancer on August 12, 2002.  There is no 
evidence of surgical, X-ray, or chemotherapy after that date.  
The September 2003 VA examination reports that the veteran 
had no radiation or hormone therapy after the August 2002 
removal of the prostate.  Since service connection was 
established more than six months after August 12, 2002, it 
should be rated on the basis of residuals as voiding 
dysfunction or renal dysfunction.  

Voiding dysfunction manifested by the need to wear absorbent 
materials which must be changed two to four times per day, 
warrants a 40 percent evaluation.  If the absorbent material 
must be changed less than two times per day, a 20 percent 
evaluation is warranted.  38 C.F.R. § 4.115a (2004).  

On the September 2003 VA examination it was reported that the 
veteran could not hold his urine, dribbled, and had to wear 
pads that he changed once or twice per day.  In his 
substantive appeal he clarified that he had to change pads 
once or twice during the day, but also had to change pads 
once or twice at night, and that in total he changed pads two 
or three times per day.

There is no evidence contradicting the history reported by 
the veteran.  Because he must change pads two or three times 
per day, he meets the criteria for a 40 percent evaluation 
for voiding dysfunction.  

Because this appeal involves the initial rating following the 
grant of service connection the Board must consider whether 
different ratings are warranted for different periods.  That 
is, are staged ratings warranted.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  The Board finds that the veteran has met 
the criteria for a 40 percent rating since the effective date 
of service connection, and that staged ratings are not 
required.


ORDER

An initial 40 percent rating for residuals of prostate cancer 
is warranted effective March 28, 2003.


REMAND

With respect to notice, the VCAA provides that, upon receipt 
of a complete or substantially complete application, VA must 
notify the claimant and his representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a).  The notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on 
the claimant's behalf.  Id.

In regards to the issues of entitlement to service connection 
for frostbite of the hands and feet, review of the claims 
folder fails to reveal notice from the RO to the veteran that 
complies with VCAA requirements.  Specifically, the April 
2003 letter from the RO to the veteran fails to notify the 
veteran and his representative of any information or lay or 
medical evidence not previously provided that is necessary to 
substantiate the claim and of what information or evidence 
the veteran should provide and what information or evidence 
VA will attempt to obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  Therefore, a remand is required in 
order to correct this deficiency

Accordingly, this case is REMANDED for the following actions:

1.  The RO or AMC should take steps to 
notifying the veteran and his 
representative of any information or lay 
or medical evidence not previously 
provided that is necessary to 
substantiate the claims on appeal; of 
what information or evidence the veteran 
should provide, and what information or 
evidence VA will attempt to obtain on 
his behalf; and that he should submit 
relevant evidence in his possession.  

The evidence needed to substantiate the 
service-connection claims is competent 
medical evidence relating a current 
disability to cold exposure in service.

2.  Then re-adjudicate the claims, and if 
they are not granted, issue a 
supplemental statement of the case.  
Return the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




